IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SBA TOWERS IX, LLC AND                    : No. 113 WAL 2018
PITTSBURGH SMSA LIMITED                   :
PARTNERSHIP D/B/A VERIZON                 :
WIRELESS,                                 : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                   Petitioners            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
UNITY TOWNSHIP ZONING HEARING             :
BOARD AND DR. CHRIS AND JILL              :
BELLICINI; JAMES AND MEGAN                :
MCINTOSH; EDWARD AND KATHY                :
SOBOTA; AND CHRISTOPHER AND               :
LYNN SCHMAUCH AND                         :
WESTMORELAND COUNTY AIRPORT               :
AUTHORITY,                                :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.